IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE              FILED
                           MARCH 1998 SESSION
                                                         June 10, 1998

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

STATE OF TENNESSEE,               )
                                  )   C.C.A. NO. 03C01-9706-CR-00205
           Appellee,              )
                                  )    POLK COUNTY
VS.                               )
                                  )    HON. R. STEVEN BEBB,
MELVIN DOUGLAS CHASTAIN,          )    JUDGE
                                  )
           Appellant.             )    (Second-Degree Murder)



FOR THE APPELLANT:                    FOR THE APPELLEE:


CHARLES CORN                          JOHN KNOX WALKUP
Public Defender                       Attorney General & Reporter

RICHARD HUGHES                        CLINTON J. MORGAN
Asst. Public Defender                 Asst. Attorney General
P.O. Box 1453                         John Sevier Bldg.
Cleveland, TN 37364-1453              425 Fifth Ave., North
                                      Nashville, TN 37243-0493

                                       JERRY N. ESTES
                                       District Attorney General

                                       SHARI TAYLOE
                                       Asst. District Attorney General
                                       P.O. Box 1351
                                       Cleveland, TN 37364-1351




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                     OPINION



              The defendant was indicted for the first-degree murder of his wife, Karen

Chastain, and the cause proceeded to trial. The jury found the defendant guilty of

second-degree murder, and the trial court sentenced the defendant to twenty years

imprisonment as a Range I standard offender. The defendant now appeals as of right

from his conviction. He argues that the evidence presented at trial was legally insufficient

to support a conviction. The defendant also argues that because the trial court erred in

admitting his confessions into evidence, he is entitled to a new trial. Finding no merit in

the defendant’s contentions, we affirm.



              At trial, a police dispatcher testified that she had received a 911 call from

the defendant at 9:00 a.m. on March 25, 1996. She dispatched a police officer, Officer

Mike Gobble, to the defendant’s house, and he arrived at 9:03 a.m. According to Officer

Gobble, the defendant told him that his wife had committed suicide. The defendant

appeared nervous, jittery, and upset. Officer Gobble went upstairs in the defendant’s

house, where he found the victim dead, lying across the bed with wounds to her throat

and chest. Under the victim’s arm was a knife, and lying at her feet was an empty plastic

cup that smelled of alcohol. Besides the defendant, the defendant’s elderly mother, who

had Alzheimer’s disease, was the only other person in the house.



              Agent David Guy of the Tennessee Bureau of Investigation testified that he

had arrived at the scene at approximately 11:00 a.m. He saw the victim lying on the bed

and observed multiple stab wounds to both the victim’s neck and chest. The victim was

wearing three shirts in a layered fashion, but there were no rips or tears anywhere on the

victim’s clothing. No fingerprints were found on the knife or on the red cup. He collected



                                             2
blood samples from splatters across the bedroom walls, and he noticed what appeared

to be blood on the back of the defendant’s hands. The defendant told him that he had

gotten the victim’s blood on his hands when he had checked for a pulse, but Agent Guy

did not believe the defendant’s explanation to be consistent with the location of the blood,

which was on the back of the defendant’s hands rather than on the inside of his fingers

or his palm. Agent Guy further testified that the clothing the defendant’s mother was

wearing at the time tested negative for blood. However, the jeans the defendant was

wearing at the time had tested positive for blood, although the source of the blood

remained unknown.



              Agent Guy further testified that at approximately 1:00 p.m., the defendant

had voluntarily agreed to go to the sheriff’s station for questioning. The defendant was

read his Miranda rights at 3:00 p.m., and at 4:17 p.m., the defendant gave his first of four

sworn statements, each of which was introduced into evidence and read to the jury. In

the defendant’s first statement, the defendant represented that he had waked at 8:30

a.m. that morning. His mother was in the living room, watching television. He noticed

that his wife’s car was still parked in the driveway. Thinking that his wife might be

upstairs asleep, he went to the upstairs bedroom, where he found her lying on the bed.

He noticed cuts on her body, so he ran downstairs to call 911. The defendant did not

mention that he believed his wife’s death to be the result of suicide, but he did say that

he believed his mother was physically capable of killing his wife.



              According to Agent Guy, the defendant agreed to further questioning. At

10:30 p.m., he gave a second sworn statement. In this statement, the defendant said he

had waked in the middle of the night, gone upstairs, and had found his wife lying on the

bed with a wound to her neck. When he realized she was dying, he became angry,



                                             3
picked up the knife, and stabbed her in the chest. He said he never stabbed her in the

neck. He returned downstairs, went back to bed, and woke again at 8:30 a.m. He fed

the cats, made some coffee, and then dialed 911.



              Again, the defendant agreed to further questioning, and at approximately

11:00 p.m., he gave a third sworn statement. According to this statement, the defendant

had waked during the night, gone upstairs, and had found his wife lying on the bed with

a wound to her neck. His wife then asked him to “put her out of her misery,” so he took

the knife from her and stabbed her numerous times in the chest. He said it was possible

that he also stabbed her in the neck. He stated that he did not want his wife’s death to

look like a suicide because he did not want her family to be devastated.



              At midnight, the defendant gave his fourth and final sworn statement to the

police. According to this statement, when the defendant had waked in the middle of the

night, he found his wife in the upstairs bedroom with a knife in her hand. She told him

to leave her alone. He took the knife from her and accidentally stabbed her. He then

flew into a rage and began stabbing her multiple times. He went back to bed and slept

until 8:30 a.m. He fed the cats, made some coffee, called 911, and told the police

dispatcher that his wife had committed suicide. Following this statement, the defendant

was placed under arrest.



              Dr. Charles Harlan, the medical examiner who performed the autopsy on

the victim, also testified at trial. According to his testimony, the body of the victim, who

was left-handed, had a laceration to the right wrist, twelve stab wounds to the left neck,

and fifteen stab wounds to the left chest. Of the victim’s stab wounds, only three wounds

to the chest were fatal as they penetrated the victim’s heart and caused internal bleeding.



                                             4
The victim’s blood alcohol reading was .37%, which is high enough to cause a person to

lose consciousness. Dr. Harlan testified it would have been difficult for someone with

such a high blood alcohol reading to inflict such deep chest wounds on herself, and in his

opinion, the victim’s death had been a homicide.



              The defendant’s theory of defense was that the victim committed suicide.

By stipulation, the victim’s psychiatric records were read to the jury. These records

covered the year prior to the victim’s death and contained references to depression and

suicidal thoughts. A friend of the victim also testified that the victim had been very

depressed because of financial problems with her business. To rebut Dr. Harlan’s

testimony, the defendant introduced the testimony of Dr. Randall Pedigo. Dr. Pedigo was

a former medical examiner, but his medical license had been revoked two years prior to

trial due to eight felony convictions for unlawful dispensation of controlled substances and

sexual battery. At the time of trial, Dr. Pedigo was on probation. Dr. Pedigo testified that

he had examined documents and photographs in this case, and in his opinion, the

victim’s wounds could have been either self-inflicted or inflicted by assault. He based his

opinion that the victim’s wounds could have been self-inflicted on the idea that suicide

patients will often make limited attempts to cut themselves and thus inflict multiple

shallow wounds on themselves. It was also Dr. Pedigo’s opinion that a person with a

.37% blood alcohol content might be able to inflict stab wounds similar to the wounds

found on the victim if that person was an experienced drinker.



              The defendant testified on his own behalf. According to his testimony, he

and his wife had consumed a large quantity of alcohol the night before his wife’s death.

His wife woke and left their bed during the night. When he woke the following morning,

he found her upstairs lying on the bed and he called 911. He testified that he did not kill



                                             5
his wife, but that his mother was not mentally stable and was capable of killing her. He

further testified that only the first sworn statement he gave to the police officers had been

correct, and the only reason he gave the other statements was because he had been

mentally distraught and intimidated.



              On rebuttal, the State introduced the testimony of one of the victim’s friends.

She testified that four days prior to her death, the victim had said she was going to leave

the defendant because he physically and mentally abused her. Sheriff Bill Davis also

testified that he had been present when the defendant was questioned and that he had

not heard anyone threaten or coerce the defendant into giving his sworn statements.



              At the conclusion of the evidence, the jury found the defendant guilty of

second-degree murder. The defendant now argues that the evidence is insufficient to

support the jury’s verdict. As support for this argument, the defendant contends that the

medical evidence suggests the victim’s death could have resulted from suicide rather

than homicide; that the physical evidence failed to conclusively show the defendant

stabbed his wife; and that the defendant’s second, third, and fourth sworn statements

cannot support the jury’s verdict because they should have been suppressed as

involuntarily given. We fail to find merit in the defendant’s arguments.



               A defendant challenging the sufficiency of the proof has the burden of

illustrating to this Court why the evidence is insufficient to support the verdict returned by

the trier of fact in his or her case. This Court will not disturb a verdict of guilt for lack of

sufficient evidence unless the facts contained in the record and any inferences that may

be drawn from the facts are insufficient, as a matter of law, for any rational trier of fact to

find the defendant guilty beyond a reasonable doubt. State v. Tuggle, 639 S.W.2d 913,



                                               6
914 (Tenn. 1982); see Jackson v. Virginia, 443 U.S. 307, 319 (1979).



              Moreover, we do not reweigh or re-evaluate the evidence and are required

to afford the State the strongest legitimate view of the proof contained in the record as

well as all reasonable and legitimate inferences which may be drawn therefrom. State

v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of

witnesses, the weight and value to be given to the evidence, as well as factual issues

raised by the evidence are resolved by the trier of fact, not this Court. Id. In this way, a

guilty verdict rendered by the jury and approved by the trial court accredits the testimony

of the State’s witnesses. State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973).



              Here, the defendant improperly asks this Court to reweigh the evidence

presented to the jury. For instance, while the defendant argues that some of the medical

evidence supports his theory of defense, i.e., that the victim committed suicide, sufficient

evidence remains in the record to support the State’s theory of prosecution, i.e., that the

defendant stabbed the victim. Conflicts in evidence such as this are properly resolved

by the fact finder, and in the instant case, the jury believed the State’s version of the

events. When viewing the totality of the evidence and all reasonable inferences drawn

from the evidence in the light most favorable to the State, the jury was presented

sufficient evidence from which to conclude the defendant was guilty beyond a reasonable

doubt. See Tuggle, 639 S.W.2d at 914; Cabbage, 571 S.W .2d at 835. Further, we

reject the defendant’s attempt to argue that his multiple sworn statements confessing to

the murder of his wife should have been suppressed. The record fails to reflect that the

defendant secured a ruling on his motion to suppress, lodged an objection prior to the

confessions being offered into evidence, or included this argument in his new trial motion.

Thus, the defendant has waived this issue on appeal. T.R.A.P. 3(e); see State v. Clinton,



                                             7
754 S.W.2d 100, 103 (Tenn. Crim. App. 1988).



             Finding sufficient evidence in the record to support the jury’s verdict of guilt,

we affirm the defendant’s conviction.



                                                  _______________________________
                                                  JOHN H. PEAY, Judge



CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
CORNELIA A. CLARK, Special Judge




                                             8